Ford, Judge:
This case involves the matter of the proper classification of a machine which makes an aluminum capsule for use as a secondary closure for bottles from aluminum foil. The machine was classified as metal-working machine tools, other, under the provisions of item 674.35, Tariff Schedules of the United States, and assessed with duty at the rate of 15 per centum ad valorem.
Plaintiff contends the imported machine is properly subject to duty at the rate of 10 per centum ad valorem under the provisions of item 678.50, Tariff Schedules of the United States, as machines, not specially provided for. An alternative claim under item 662.20, Tariff Schedules of the United States, has not been pressed and is therefore deemed abandoned and is accordingly dismissed.
*213The pertinent portions of the statutory provisions read as follows:
Machine tools:
Metal-working machine tools:
674.30 Machine tools for cutting or hob-bing gears_ * * *
674.32 Boring, drilling, and milling machines, including vertical turret ldi)ll6S »i* H*
674.35 ~~ Other_ 15% ad val.
678.50 Machines not specially provided for, and parts thereof_ 10% ad val.
The record consists of the testimony of one witness called on behalf of plaintiff and the introduction in evidence of five exhibits.
This machine utilizes rolls of aluminum foil, four to six inches wide, which are fed through rollers. The foil is 15/10000 of an inch in thickness. A curved knife cuts the foil into blanks which are three to four inches wide. After the blank is cút, it is put on a foil transfer table for placing on a mandrel. The mandrel has vacuum holes which hold the foil on it. A rubber roller then,, shapes the capsule and a line of glue is placed on the edge of the capsule which holds it together. At the last station, a die embosses the design or brand name on the top of the capsule.
The testimony also indicates that the machine could not utilize foil more than 15/10000 of an inch in thickness as the knife would not cut it and the vacuum would not hold it on the mandrel. In the United States aluminum is used, but in Europe lead foil is also used. The machine differs from boring, drilling and milling machines since it does not remove metal or produce chips and is incapable of making parts of other machines. The machine does not cap the bottle but merely, produces the capsule which is a decorative secondary closure used on wine or spirituous liquor.
Plaintiff contends, based upon the record, that it would be unreasonable to treat this machine as a machine tool as that term has long been recognized by Congress. The Summary of Tariff Information, 1921-, is cited for the purpose of indicating the type of material machine tools are used upon and their function. Similarly, the Summaries of Tariff Information of 1929 and 1948 are cited as illustrative of the types of machines covered by the predecessor provisions for machine tools. Plaintiff concludes that the Summaries of Tariff Information, supra, indicate the intent to include machines using great physical force to change the shape or surface of hard metal. This it is urged is quite different from the aluminum foil used by the imported machine.
3h addition, plaintiff relies upon the decision which held a machine *214tool as being capable of producing machines or machine parts, United States v. Georgia Pulp and Paper Manufacturing Co., 3 Ct. Cust. Appls. 410, T.D. 32998 (1912), and the fact that every machine that works on metal is not a machine tool. Alex. Benecke v. United States, 30 CCPA 55, C.A.D. 214 (1942); United States v. Kurt Orban Co., Inc., 47 CCPA 28, C.A.D. 724 (1959).
While the foregoing information and decisions have some value under certain circumstances, it is nevertheless the prime function of this court in interpreting the tariff statutes to carry out the intent of Congress. The first consideration to be given to this intent is the following definition provided in the headnotes of subpart F, schedule 6, part 4:
Subpart F. headnotes:
1. For the purposes of this subpart—
(a) the term “machine tool” means any machine used for shaping or surf ace-working—
(i) metals (including metallic carbides);
(ii) stone, ceramics, concrete, asbestos-cement and like mineral materials, or glass in the cold; or
(iii) wood, cork, bone, hard rubber or plastics, or other hard materials,
whether by cutting away or otherwise removing the material or by changing its shape or form without removing any of it, but does not include rolling mills (item 674.20) or the hand-directed or -controlled tools provided for in items 674.60 and 674.70 of this subpart and in item 683.20 of part 5 of this schedule; and
(b) the term “metal-working” includes metallic-carbide-working.
It is evident from a reading of this definition that the intent was to broaden the prior concept of machine tools. It is also apparent that the function of the involved machine fits literally within said definition even though it might not be considered as one of the conventional machine tools. Therefore, unless there is some competent evidence to indicate a contrary intent, the imported machine is subject to classification as a metal-working machine tool as provided for in item 674.35, supra.
We are aware of the decision in the case of Pitney-Bowes, Inc. v. United States, 59 Cust. Ct. 181, C.D. 3116, 273 F. Supp. 403 (1967), which held a machine for embossing metal plates for mailing purposes to be office machines rather than machine tools. In that case, in addition to the information cited therein from the so-called Brussels Nomenclature, there was a strong competing provision, to wit, office machines. The court therein concluded that while the embossing machine did perform some of the functions in the definition, it was not *215of the type involved and was in fact an office machine. This is clearly indicated in the Pitney-Bowes case, supra, wherein the following statement was made:
In the instant case, the provision for office machines in item 676.30, TSIJS, “snugly admits the importation under consideration”, certainly far more than the provision for “Metal-working machine tools: * * * Other” * * *.
In the instant case, we do not have a strong competing provision but merely the basket provision for machines.
While the headnote does not indicate the use on “soft” material as alleged by plaintiff, we note that it likewise does not provide or require its use on “hard” metal. There is no dispute that aluminum foil is metal and that the involved machine cuts and shapes it. Accordingly, we are of the opinion that plaintiff has failed to overcome the presumption of correctness attaching to the action of the customs classification.
The protest is therefore overruled.